PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Konica Minolta, Inc.
Application No. 16/691,747
Filed: 22 Nov 2019
For: Resin Composition and Molded Body Using Same

:
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT    
:
:

This decision sua sponte withdraws holding of abandonment in the above-identified application.

On April 6, 2022, the Office issued a Notice Requiring Excess Claim Fees, giving applicant a period of two months from the mail date of the Notice to submit either the fee payment of $200 or an amendment in compliance with 37 CFR 1.121 that cancels the excess claims to avoid abandonment. Extensions of this period were available under 37 CFR 1.136(a). On July 27, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely and proper response to the Notice of April 6, 2022, in the form of a $200 fee payment on April 12, 2022. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a proper reply on April 12, 2022, within the two-month period for response set in the Notice Requiring Excess Claim Fees mailed on April 6, 2022.

This matter is being referred to Technology Center Art Unit 1765 for appropriate action.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET